Exhibit 10.4

LOGO [g74624g90k74.jpg]

P.O. Box 4000, Route 206 & Province Line Road, Princeton, NJ 08543-4000

June 18, 2010

Pamela A. Simonton

Executive Vice President and General Counsel

Exelixis, Inc.

170 Harbor Way

P.O. Box 511

South San Francisco, CA 94083-0511

 

Re: Additional Terms Re: Termination of Collaboration Agreement Re: XL184

Dear Ms. Simonton:

Reference is hereby made to that certain Collaboration Agreement (the
“Agreement”) dated as of December 11, 2008, by and between Exelixis, Inc., a
Delaware corporation having its principal place of business at 170 Harbor Way,
P.O. Box 511, South San Francisco, California 94083-0511 (“Exelixis”), and
Bristol-Myers Squibb Company, a Delaware corporation headquartered at 345 Park
Avenue, New York, NY 10154 (“BMS”). Capitalized terms used in this letter
agreement (this “Letter”) that are not otherwise defined herein shall have the
meanings given to them in the Agreement.

This Letter is intended to set forth the Parties’ mutual understandings with
respect to the termination of the Agreement with respect to XL184, pursuant to
that certain Letter, dated as of the date hereof, from BMS to Exelixis (the
“Termination”).

The Parties hereby agree to the following terms relating to the Termination:

1. Effective Date of Termination. The Parties hereby agree that the Termination
shall be deemed to be effective as of June 18, 2010 (the “Termination Date”).

2. Cost-Sharing and Payment. BMS will be responsible for its share of
Development Costs relating to XL184 that were incurred prior to the Termination
Date in accordance with the terms of the Agreement. BMS shall pay to Exelixis,
no later than July 1, 2010 the amount of Seventeen Million U.S. Dollars
($17,000,000). Exelixis will be responsible for one hundred percent (100%) of
Development Costs relating to XL184 that are incurred beginning July 1, 2010.
There will be no additional payments or reimbursement by either Party relating
to Development Costs for XL184 during the period beginning on (and subsequent
to) the Termination Date.

 

1



--------------------------------------------------------------------------------

3. No Press Release by BMS. BMS shall not make a press release relating to the
Termination; provided, that BMS may respond to media or investor inquiries
relating to the Termination, and may otherwise disclose any material information
relating to the Termination pursuant to the proviso set forth in Section 10.5 of
the Agreement.

If you are in agreement with the terms and conditions of this Letter, please
execute and return the enclosed duplicate copy of this Letter.

 

Sincerely, BRISTOL-MYERS SQUIBB COMPANY By:   /s/ Jeremy Levin Title:   SVP

 

ACKNOWLEDGED AND AGREED as of June 20, 2010 EXELIXIS, INC. By:   /s/ Pamela A.
Simonton Title:   EVP & General Counsel   Pamela A. Simonton

 

2